                                           Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 1 of 11




                                   1
                                   2
                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                           RAJA KANNAN,
                                   8                                                  Case No. 5:17-cv-07305-EJD
                                                          Plaintiff,
                                   9                                                  ORDER DENYING PLAINTIFF’S MOTION
                                                    v.                                TO CONTINUE EXPERT DISCOVERY AND
                                  10                                                  PRE-TRIAL DEADLINES; DENYING
                                           APPLE INC.,                                PLAINTIFF’S MOTION TO DISQUALIFY
                                  11                                                  DEFENSE COUNSEL, FOR MONETARY
                                                          Defendant.                  SANCTIONS, AND TO ALLOW A “REDO”
                                  12                                                  OF EXPERT DISCOVERY
Northern District of California
 United States District Court




                                  13                                                  Re: Dkt. Nos. 252, 258

                                  14             Before the Court is Plaintiff’s motion to continue expert discovery and Plaintiff’s motion

                                  15   to disqualify defense counsel. While Plaintiff filed these as separate motions, they are based on

                                  16   the same grounds. In each, Plaintiff argues that: (1) defense counsel violated various California

                                  17   Rules of Professional Conduct and (2) this is grounds for the Court to disqualify defense counsel

                                  18   and readjust the discovery deadlines to account for defense counsel’s misconduct. Having

                                  19   considered the Parties’ papers, the Court DENIES Plaintiff’s motions.1

                                  20        I.      BACKGROUND

                                  21             At the start of this case, Plaintiff was represented by counsel (Karen Ford). However, in

                                  22   January 2020, this Court granted Plaintiff’s counsel’s motion to withdraw and Plaintiff has since

                                  23   proceeded pro se. After this Court granted Ms. Ford’s motion to withdraw, Plaintiff’s expert,

                                  24

                                  25   1
                                        Pursuant to N.D. Cal. Civ. L.R. 7-1(b), this Court finds this motion suitable for consideration
                                  26   without oral argument.
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                                        1
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 2 of 11




                                   1   Stanley Stephenson, PhD, told Plaintiff that he would not be deposed unless Plaintiff provided him

                                   2   with an attorney to “defend the deposition.” This was unknown to Defendant; following Ms.

                                   3   Ford’s release, Defendant met and conferred with Plaintiff via telephone or email at least 24 times

                                   4   to try and obtain Stephenson’s deposition.

                                   5          Before Ms. Ford’s withdraw, on December 18, 2019, Ms. Ford disclosed Dr. Stephenson

                                   6   as Plaintiff’s retained expert for economic damages. On January 3, 2020, Defendant served

                                   7   Plaintiff with Apple’s Request for Production, Set Three (“RFP Set Three”) and Notice of Expert

                                   8   Deposition, which set the deposition for Stephenson for January 30, 2020. See Declaration of

                                   9   Todd K. Boyer in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion to

                                  10   Disqualify Counsel (“Boyer Decl.”) at Ex. A, Dkt. 276-1.

                                  11          On January 30, 2020, counsel for Defendant met and conferred with Plaintiff regarding

                                  12   Stephenson’s deposition and Apple’s RFP Set Three. Plaintiff told defense counsel that
Northern District of California
 United States District Court




                                  13   Stephenson would not be available until on or after February 17, 2020. Id. ¶¶ 3–4. The Parties

                                  14   then stipulated to continue various expert discovery deadlines to accommodate for this change.

                                  15   Dkts. 233, 234. On February 5, 2020, Stephenson emailed Plaintiff and informed Plaintiff that he

                                  16   refused to travel to California unless Defendant paid him in advance for fees and travel costs. See

                                  17   Declaration of Raja Kannan in Support of Motion to Disqualify Counsel (“Kannan Decl.”) at Ex.

                                  18   B, Dkt. 258. He also told Plaintiff that he did not “want to be deposed anywhere unless protected

                                  19   by an attorney” and that if Plaintiff could not “retain counsel before [he was] deposed, [he] must

                                  20   resign.” Id.

                                  21          On February 10, 2020, the Parties agreed to proceed with Stephenson’s deposition for

                                  22   February 19, 2020 in Palo Alto, California and Defendant agreed to pay for Stephenson’s

                                  23   reasonable travel expenses and his hourly fees for testimony. Boyer Decl. ¶ 5, Ex. C. On

                                  24   February 17, 2020, two days before his scheduled deposition, Stephenson emailed defense counsel

                                  25   and Plaintiff that he “did not wish to appear” for his deposition and was “sending . . . [a] heads

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          2
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 3 of 11




                                   1   up.” Id., Ex. E. Defendant agreed to take the deposition off calendar and emailed Plaintiff to ask

                                   2   if Stephenson was withdrawing as an expert. Id. Plaintiff responded that Stephenson was not

                                   3   withdrawing but was “not comfortable doing a deposition without an attorney representing him.”

                                   4   Id.

                                   5           On February 21, 2020, defense counsel again met and conferred with Plaintiff about setting

                                   6   Stephenson’s deposition for March 13, 2020. Plaintiff agreed to provide responses to Defendant’s

                                   7   Third RFP by March 10. Id., Ex. F. On February 27, Plaintiff told defense counsel that he would

                                   8   confirm the deposition date and that he was in the final stages of engaging an attorney. Id., Ex. G.

                                   9   On March 2 and 3, Apple’s counsel again emailed Plaintiff requesting confirmation of March 13

                                  10   for Stephenson’s deposition, and Plaintiff claimed his potential lawyer was hospitalized. Id. On

                                  11   March 12, defense counsel emailed Plaintiff and offered to reschedule Stephenson’s deposition for

                                  12   March 18, 19, or 20, prior to the discovery cutoff of March 23. Id. On March 16, Plaintiff
Northern District of California
 United States District Court




                                  13   advised that he was unable to finalize the agreement with the potential attorney and requested two

                                  14   days to evaluate whether he would engage an attorney. Id. Defense counsel asked Plaintiff to

                                  15   advise Defendant by March 18 whether he would engage an attorney. Id. Plaintiff failed to do

                                  16   this and failed to provide his response to Defendant’s RFP. Id. Defense counsel then emailed

                                  17   Plaintiff on March 18 and 19 and offered to stipulate to a continuance of the case management

                                  18   deadlines in a last effort to resolve these issues. Id., Ex. H. On March 20, the parties filed a

                                  19   stipulation to continue the deadlines for four weeks. Dkt. 237; see also Dkt. 238 (granting

                                  20   stipulation).

                                  21           On March 24, defense counsel emailed Plaintiff asking for dates for Stephenson’s

                                  22   deposition by April 3, to avoid running up against the expert discovery cutoff of April 20. Boyer

                                  23   Decl., Ex. I. Plaintiff did not respond. On March 27, Defense counsel again emailed Plaintiff,

                                  24   who replied, “you will be soon hearing from my lawyer.” Id. On March 31 and April 1, after not

                                  25   having heard from Plaintiff or an attorney representing Plaintiff, defense counsel again emailed

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          3
                                           Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 4 of 11




                                   1   Plaintiff to request dates for Stephenson’s deposition. Id. Plaintiff responded on April 2 that he

                                   2   needed more time because “everyone is busy and not reachable with the Covid-19 outbreak” and

                                   3   that he would provide Stephenson’s availability before the expert discovery cutoff. Id. On April

                                   4   7, after Defendant still had not heard back from Plaintiff, defense counsel again asked about

                                   5   Stephenson’s availability. Id. Defendant agreed to take Stephenson’s deposition via

                                   6   videoconference. Id. Plaintiff did not respond until Friday April 10, 2020 and stated, for the first

                                   7   time that he would not be retaining an attorney and demanded that the Parties submit a joint

                                   8   discovery brief regarding his access to AEO documents (“AEO Brief”)2 before setting a date for

                                   9   Stephenson’s deposition. Id.

                                  10           On April 14, the parties had a telephonic meet and confer call to discuss Stephenson’s

                                  11   deposition, Plaintiff’s outstanding responses and document production to Defendant’s Third RFP,

                                  12   and the Parties’ AEO Brief. Boyer Decl., Ex. J. The Parties ultimately stipulated to a four-week
Northern District of California
 United States District Court




                                  13   continuance of the case management deadlines, which the Court granted. Dkt. 243.

                                  14           Defendant ultimately filed a motion to compel. Plaintiff then threatened to file a motion

                                  15   with the Court on the basis that Apple was using the Court’s Discovery Order to “harass” him on

                                  16   deadlines. Boyer Decl., Ex. P. On April 28, the Parties appeared before Judge DeMarchi for the

                                  17   Discovery Hearing regarding the AEO Brief and Motion to Compel. Dkt. 245. During the

                                  18   hearing, the court denied Defendant’s Motion to Compel because Defendant was required to serve

                                  19   a subpoena on Stephenson (a nonparty witness) in order to compel his deposition and his

                                  20   production of documents. Judge DeMarchi advised Plaintiff that “as soon as we are done with this

                                  21   call, Apple is going to fix this problem and serve a subpoena on Mr. [Stephenson]” and advised

                                  22   Plaintiff to obtain an attorney for the litigation, or at least to handle the deposition of Plaintiff’s

                                  23   expert. Dkt. 247, April 28, 2020 RT, 25:15-23.

                                  24

                                  25
                                       2
                                  26    This Court has already issued an order regarding the AEO documents. See Dkt. 278.
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                                       4
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 5 of 11




                                   1          After the hearing before Judge DeMarchi, defense counsel emailed Stephenson and

                                   2   Plaintiff that (1) Stephenson would be subpoenaed for his testimony and documents and (2)

                                   3   requested that Stephenson accept service of the subpoena via email so as to avoid personal service.

                                   4   Boyer Decl., ¶ 33, Ex. R. Stephenson responded thanking defense counsel for the email and

                                   5   requesting “a day or so to discuss[sic] couple things with Mr. Kannan and his lawyer.” Boyer

                                   6   Decl., ¶ 33, Ex. R. On April 29, Apple’s counsel emailed Plaintiff the Notice of Deposition of

                                   7   Stephenson Pursuant to Subpoena (“Subpoena”). Boyer Decl., ¶ 34, Ex. S.

                                   8          By April 30, Stephenson and Plaintiff still had not responded accepting service of the

                                   9   subpoena via email, so Defendant personally served the Subpoena on Stephenson. Federal Rule of

                                  10   Civil Procedure 45 requires two weeks’ advance notice to serve a subpoena. Expert discovery

                                  11   closed on May 18. Apple thus had only 3 days to locate and serve Stephenson. The Subpoena

                                  12   noticed Stephenson’s deposition and production of documents for May 18, 2020 at defense
Northern District of California
 United States District Court




                                  13   counsel’s office in Palo Alto, with the intent that the deposition be taken via video conference.

                                  14   Boyer Decl. ¶ 35, Ex. U.

                                  15          On April 30, the Parties had a phone call to discuss Stephenson’s deposition and the

                                  16   disclosure of AEO documents. Id. ¶ 38, Ex. W. After the call, Plaintiff sent an email

                                  17   summarizing the Parties’ discussion. Id. Plaintiff confirmed that the Parties agreed Stephenson’s

                                  18   deposition “will be a video deposition even though the Subpoena says the place of deposition is to

                                  19   be at Palo Alto.” Id. Thus, both Plaintiff and Stephenson were advised four hours after service of

                                  20   the subpoena that the deposition would take place via video. Id. ¶ 38, Ex. W; see also Kannan

                                  21   Decl., Ex. O (Plaintiff advised Stephenson that “Apple were ok to take a remote deposition”).

                                  22          On April 30, Plaintiff sent another email at 1:18 p.m. asking defense counsel not to

                                  23   communicate directly with Stephenson. Boyer Decl., ¶ 39, Ex. X. Plaintiff demanded that any

                                  24   future communications to Stephenson be communicated through Plaintiff and not directly emailed

                                  25   to Stephenson, even if Plaintiff was copied on the email. Id. Apple’s counsel clarified that:

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          5
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 6 of 11



                                                         Usually, we don’t need to go through this process as experts usually
                                   1                     appear, but given the Court’s order, we were required to subpoena
                                                         him. We tried to avoid having him served personally, but without his
                                   2                     consent to be served by email, we had no choice but to go through this
                                                         process. We don’t intend to communicate with him directly.
                                   3
                                       Id., Ex. X.
                                   4
                                              At 3:31 p.m., on April 30, Stephenson emailed defense counsel and Plaintiff and confirmed
                                   5
                                       that he was served with the Subpoena and provided written objections. Boyer Decl., Ex. Y.
                                   6
                                       Stephenson noted that: (1) he could not be compelled to travel from his residence and place of
                                   7
                                       business in Tampa, Florida to Palo Alto because it is more than 100 miles away and noted his
                                   8
                                       concerns with traveling due to the current COVID-19 restrictions and (2) objected to the request
                                   9
                                       for production of native Excel files and formulas as this sought highly confidential trade secrets.
                                  10
                                       Id. Defense counsel emailed Plaintiff (without cc’ing Stephenson) to respond to Stephenson’s
                                  11
                                       written objection. Id. ¶ 41, Ex. Z. On May 7, defense counsel emailed Plaintiff asking if Plaintiff
                                  12
Northern District of California




                                       had informed Stephenson of Apple’s response to his written objections with regards to designating
 United States District Court




                                  13
                                       certain confidential documents as “Confidential” under the protective order. Id. ¶ 45, Ex. CC.
                                  14
                                       Defense counsel also asked if Kannan had retained an attorney to represent Stephenson at the
                                  15
                                       deposition. Id.
                                  16
                                              At 11:41 a.m., on May 7, Stephenson emailed defense counsel directly and copied
                                  17
                                       Plaintiff, Plaintiff’s former counsel (Karen Ford), and another attorney named Joseph Klatt. Id.,
                                  18
                                       ¶ 46, Ex. DD. Stephenson stated that: “Due to a variety of reasons I must withdraw from my work
                                  19
                                       in this case effective immediately. I have already informed Mr. Raja Kannan of my withdrawal,
                                  20
                                       and that I would be communicating this to you directly. I do not intend to testify, either in
                                  21
                                       deposition or at trial. I am here copying Karen Ford and Joseph Klatt, as I understand they are his
                                  22
                                       former and possibly current legal counsel, respectively.” Id. Defense counsel responded to
                                  23
                                       Stephenson’s email, copying Plaintiff, and Joseph Klatt confirming receipt of the notice of
                                  24
                                       withdrawal. Id. Plaintiff emailed defense counsel and stated that Defendant should not take
                                  25
                                       Stephenson’s email as “an office notice of withdrawal” as Plaintiff was working on addressing
                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          6
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 7 of 11




                                   1   Stephenson’s concerns and “unwarranted fear” of attending the deposition. Id. Plaintiff stated

                                   2   that he would personally confirm whether Stephenson was withdrawing, that he had not retained

                                   3   any other counsel, and again requested that counsel for Defendant not contact Mr. Klatt or

                                   4   Stephenson, even if Plaintiff was copied. Id.

                                   5          At 12:58 pm on May 7, defense counsel emailed Plaintiff advising that, if Plaintiff is

                                   6   represented by counsel, he must have his counsel communicate directly with defense counsel. Id.

                                   7   ¶ 49, Ex. DD. Defense counsel also clarified that Defendant would not withdraw the subpoena for

                                   8   documents even if Stephenson withdrew. Id. At 5:27 p.m. on May 7, Plaintiff emailed defense

                                   9   counsel and claimed that defense counsels’ conduct “intimidated and tampered [with]” Stephenson

                                  10   because: (1) defense counsel contacted Stephenson without Plaintiff’s consent or authorization; (2)

                                  11   Defendant issued a subpoena commanding Stephenson to come to Palo Alto, California for his

                                  12   deposition amid the prior agreement to take a remote video deposition due to COVID-19; (3)
Northern District of California
 United States District Court




                                  13   Defendant issued a subpoena at Stephenson’s home in the early morning (8:45am), instead of

                                  14   using Stephenson’s business address, to intimidate Stephenson; (4) defense counsel communicated

                                  15   with Mr. Klatt “based on hearsay and assuming things without [Plaintiff’s] consent;” (5)

                                  16   Stephenson expressed that Defendant appears to be using tactics to get him to quit and he is

                                  17   feeling that pressure; (6) after Plaintiff informed defense counsel that Stephenson feels he has an

                                  18   obligation to respond to defense counsel, defense counsel failed to make an attempt to instruct

                                  19   Stephenson that he should not be communicating with defense counsel directly, and instead “left

                                  20   the conversation open-ended to manipulate his fear”; and (7) Defendant used “unusual tactics” to

                                  21   prevent Plaintiff from attending the AEO portions of Stephenson’s deposition. Id. ¶ 50, Ex. EE.

                                  22          At 5:28 p.m. on May 7, Plaintiff again emailed defense counsel and stated that he did not

                                  23   have an attorney but noted that he was still reviewing if it was possible for him to obtain an

                                  24   attorney to defend Stephenson’s deposition in a limited scope to make him feel comfortable. Id.,

                                  25   Ex. DD. Plaintiff also stated that he would need to confirm Stephenson’s withdrawal and resolve

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          7
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 8 of 11




                                   1   the issues surrounding the AEO portions of the expert testimony as well as the “tampering” issues

                                   2   before he responded to defense counsels’ statements about not withdrawing the subpoena. Id.

                                   3   Plaintiff also threatened to file a motion for sanctions. Thereafter, on May 11, defense counsel

                                   4   followed up with Plaintiff regarding whether Stephenson would be testifying, asking for the

                                   5   location of the deposition, and even offering to allow Stephenson to take the deposition in his own

                                   6   home to alleviate his alleged “fear” of a deposition. Id., Ex. GG.

                                   7            On May 18, 2020, Plaintiff filed an administrative motion to continue expert discovery and

                                   8   pre-trial deadlines. Plaintiff’s Administrative Motion to Continue Expert Discovery and Pre-Trial

                                   9   Deadlines (“Deadline Mot.”), Dkt. 252; see also Reply re Administrative Motion to Continue

                                  10   Expert Discovery (“Deadline Reply”), Dkt. 264. Defendant filed an opposition to this motion.

                                  11   Opposition re Administrative Motion to Continue Expert Discovery (“Opp.”), Dkt. 258. On May

                                  12   25, 2020, Plaintiff filed a second administrative motion to disqualify defense counsel, for
Northern District of California
 United States District Court




                                  13   monetary sanctions, and to allow a “redo” of expert discovery. Plaintiff’s Administrative Motion

                                  14   to Disqualify Counsel (“Mot.”); see also Reply re Administrative Motion to Disqualify Counsel

                                  15   (“Reply”), Dkt. 280. Defendant filed a second opposition to this motion. Opposition re

                                  16   Administrative Motion to Disqualify Counsel (“Opp.”), Dkt. 276. Plaintiff argues in his motions

                                  17   that the above events show that defense counsel violated various California Rules of Professional

                                  18   Conduct and that this is grounds to (1) disqualify defense counsel, (2) sanction counsel, and (3)

                                  19   redo discovery.

                                  20      II.      LEGAL STANDARD

                                  21            Federal courts apply state law in determining matters of disqualification. Reading Int’l,

                                  22   Inc. v. Malulani Grp., Ltd., 814 F.3d 1046, 1049 (9th Cir. 2016); see also Nicholson v. Accumax

                                  23   Holdings, Inc., 2019 WL 4228376, at *1 (C.D. Cal. June 3, 2019) (“Federal courts apply the

                                  24   relevant state law to determine motions to disqualify an attorney.”).

                                  25
                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          8
                                         Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 9 of 11




                                   1      III.      DISCUSSION

                                   2             Plaintiff bases his motion for disqualification on defense counsel’s communication with

                                   3   Stephenson—specifically, Plaintiff argues that it was improper for defense counsel (1) to serve

                                   4   Stephenson with a subpoena at his home, (2) for the subpoena to list Palo Alto as the place of

                                   5   deposition, and (3) for defense counsel to email Stephenson directly. These reasons do not present

                                   6   adequate grounds to sanction defense counsel or to redo discovery.

                                   7             First, there is no ethical rule that presents defense counsel from directly consulting with an

                                   8   expert. Plaintiff cites ethical rules that prevent counsel from consulting with a represented person.

                                   9   See Mot. at 10–11. In the alternative, Plaintiff argues that, even while no ethical rule directly

                                  10   prevents opposing counsel from consulting with an adversary’s expert, various cases have held

                                  11   such ex parte contact to be sanctionable. Plaintiff overstates these cases. In Erickson v. Newmar

                                  12   Corp., a case that Plaintiff relies on, defense counsel was found to have acted unethically after
Northern District of California
 United States District Court




                                  13   counsel offered to hire the pro se plaintiff’s expert. 87 F.3d 298, 302 (9th Cir. 1996). Erickson,

                                  14   however, contemplated that counsel may contact opposing expert witnesses pursuant to the

                                  15   “limited and controlled” process of discovery. Id. at 301–02. Here, defense counsel only

                                  16   contacted Mr. Stephenson to ask if he would accept service of the subpoena by email. Federal

                                  17   Rule of Civil Procedure 45(b) requires subpoenas to be personally served; thus, only Mr.

                                  18   Stephenson could waive the requirement of personal service. See Newell v. Cty. of San Diego,

                                  19   2013 WL 4774767 *2 (S.D. Cal. Sept. 5, 2013). This contact thus fits comfortably within the type

                                  20   of communication discussed in Erickson. Moreover, the type of communication at issue here

                                  21   (emailing to confirm withdrawal and waiver of service) is completely different from actionable

                                  22   conduct discussed in Erickson.

                                  23             Second, to the extent Plaintiff argues the subpoena itself was improper as it “intimidated”

                                  24   Stephenson, Judge DeMarchi specifically instructed Plaintiff that Defendant would subpoena

                                  25   Stephenson. The Court will not sanction defense counsel for properly using the Federal Rules of

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                          9
                                        Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 10 of 11




                                   1   Civil Procedure.

                                   2           Third, while the Court understands Plaintiff’s concerns about Stephenson being personally

                                   3   served at his home, the Court also recognizes that, in light of COVID-19, defense counsel had no

                                   4   choice but to serve Stephenson at his home due to shelter-in-place orders.

                                   5           Fourth, even while the subpoena listed Palo Alto as the place for the deposition, as noted

                                   6   above, defense counsel told Plaintiff (who told Stephenson) that the deposition would be done via

                                   7   video due to COVID-19. Indeed, defense counsel attempted to work with Plaintiff to help ease

                                   8   Stephenson’s concerns, which appear to be rooted in Plaintiff’s failure to provide an attorney to

                                   9   defend the deposition. That Plaintiff’s contract with Stephenson did not mandate an attorney is

                                  10   irrelevant.

                                  11           Fifth, defense counsel had an ethical obligation to contact Mr. Klatt and confirm that he

                                  12   was not representing Plaintiff. As Plaintiff notes in his motion, the ethical rules prevent defense
Northern District of California
 United States District Court




                                  13   counsel from directly contacting a represented party.

                                  14           Finally, Plaintiff seemingly blames defense counsel for not informing Stephenson that he

                                  15   did not have an obligation to email defense counsel. This is confusing—Plaintiff argues it was

                                  16   unethical for defense counsel to directly contact Stephenson, but then simultaneously argues

                                  17   defense counsel behaved unethically by not contacting Stephenson. Regardless, Plaintiff provides

                                  18   no rule or case that would require defense counsel to contact Stephenson and tell him that he need

                                  19   not contact defense counsel.

                                  20           Accordingly, because Plaintiff has not shown this Court that defense counsel engaged in

                                  21   unethical conduct, Plaintiff’s motion to disqualify defense counsel is DENIED. For this same

                                  22   reason, Plaintiff’s request for sanctions and to “redo” expert discovery based on defense counsel’s

                                  23   malfeasance is also DENIED. Finally, because Plaintiff has not presented the Court with cause to

                                  24   extend the discovery deadlines, his request to extend discovery is also DENIED.

                                  25
                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                         10
                                        Case 5:17-cv-07305-EJD Document 292 Filed 07/02/20 Page 11 of 11




                                   1      IV.      CONCLUSION

                                   2            For the foregoing reasons, Plaintiff’s motions to continue expert discovery and to

                                   3   disqualify and sanction defense counsel are DENIED.

                                   4            IT IS SO ORDERED.

                                   5   Dated: July 2, 2020

                                   6                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   7                                                    United States District Judge
                                   8

                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE EXPERT DISCOVERY AND
                                       PRE-TRIAL DEADLINES; DENYING PLAINTIFF’S MOTION TO DISQUALIFY DEFENSE
                                  28   COUNSEL, FOR MONETARY SANCTIONS, AND TO ALLOW A "REDO" OF EXPERT
                                       DISCOVERY
                                                                         11
